July 20, 1993         [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 93-1296

                       ELEANOR A. BENT,
                    Plaintiff, Appellant,

                              v.

           MASSACHUSETTS GENERAL HOSPITAL, ET AL.,
                    Defendants, Appellees.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Joseph L. Tauro, U.S. District Judge]
                                                   

                                        

                            Before

                     Breyer, Chief Judge,
                                        
              Selya and Boudin, Circuit Judges.
                                              

                                        

   Eleanor A. Bent on brief pro se.
                  
   Frank E. Reardon, Michael J. Racette and Hassan & Reardon on
                                                            
brief for appellees Massachusetts  General Hospital and Cornelius
Grania, M.D.
   Susan H. Williams  and Taylor, Anderson  & Travers on  brief
                                                     
for appellee Falmouth Hospital.
   James A. Polcari  and Dunn  & Rogers on  brief for  appellee
                                       
Alan Cordts, M.D.
   Jennifer Ellis Burke and Taylor, Anderson & Travers on brief
                                                      
for appellee South Shore Hospital.
   John  M. Dellea and Ficksman & Conley on brief for appellees
                                        
Burton Mendel, M.D. and Lahey Clinic Foundation.

                                        

                                        

          Per Curiam.   We  conclude that the  district court
                    

properly dismissed  plaintiff's  action for  lack of  subject

matter jurisdiction.  

     Plaintiff complained of the treatment she and her mother

received from  various private doctors and  other health care

providers.    She contended  the  providers'  conduct was  so

egregious as to amount to a deprivation of her constitutional

rights  to  privacy,  life,   liberty,  and  the  pursuit  of

happiness.     Because the defendants are all private actors,

plaintiff has failed to state any viable federal civil rights

claim under 42 U.S.C.   1983.  Mendez v. Belton, 739 F.2d 15,
                                               

17  (1st Cir. 1984).  At  best, plaintiff set forth state law

causes of action.   As complete  diversity of citizenship  is

lacking between  the parties, the federal  district court did

not have jurisdiction to adjudicate the state law  claims and

properly dismissed the action.  Lundquist v. Precision Valley
                                                             

Aviation, Inc., 946  F.2d 8,  10 (1st Cir.  1991) ("Under  28
              

U.S.C.   1332(a)(1), there is diversity of citizenship if the

plaintiff is a `citizen' of a different state than all of the
                                                      

defendants.") (emphasis added); Franklin  v. Murphy, 745 F.2d
                                                   

1221, 1229 (9th Cir.  1984) (absent diversity, district court

has no subject  matter jurisdiction over medical  malpractice

claim against private defendants).

     Affirmed. 
             

                             -2-